The court, iu giving the opinion on the 34th day of this term, were governed by the act of the Kentucky legislature entitled “An act concerning the assignment of bonds and other writtings ” which declares “That all bonds, bills, notes of hand and promissory notes, and all other writings whatsoever shall be assignable in the same manner as bonds and other writings for money or tobacco are.” But on further examination the court find that act is repealed by an act passed on the 10th day of February, 1798, entitled “An act to reduce into one the several acts concerning the assignment of bonds and other writings,” by which last act only bonds, bills, and promissory notes for money or property are made assignable; the writing on which this suit was brought in the Court below, being an indenture of apprenticeship, can not be considered as coming within the description of the kinds of writing which are made assignable by this last act, and no other law permitting an assignment of such a writing so as to enable the assignee to maintain an action in his own name; the suit was improperly and erroneously commenced, and the first error assigned is sufficient to reverse the judgment of the inferior court. Wherefore, it is adjudged and ordered, that the judgment of affirmance entered up in this court on the 34th day of this term be set aside, and the judgment of the court below reversed with costs, whichis ordered to be certified to the said court.